DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Information Disclosure Statment
The Information Disclosure Statement dated 02/26/2021 is acknowledged and the cited references have been considered in this examination.
Reasons For Allowance
	The following is the examiner’s statement of reasons for allowance. 
The two references, Park and Moon, are the closest prior art of record.
Park (US 2015/0180243) reference discloses an electronic device and a method of controlling charging in the electronic device that includes a charging current receiver configured to receive a charging current, a voltage and current detector configured to monitor the charging current, and a controller configured to calculate an accumulated amount of charging power according to the monitoring of the charging current and to block battery charging when the accumulated amount of the charging power is greater than or equal to a power amount configured to perform a blocking operation.


Moon et al (US 2009/0096413) reference discloses a direct current (DC)-DC converting circuit includes a voltage converter generating a regulation current in response to a driving signal and generating an output voltage and an output current; an output voltage regulator regulating the output voltage and outputting a first control signal; a voltage limiter limiting a voltage value of the first control signal below a threshold value … and a driving signal generator generating the driving signal based on the first and second control signals, the first control signal having the voltage value below the threshold value.
But both references and any prior art of record, do not disclose or suggest the following Claims 1, 9 and 14 limitations: “… electronic device for adjusting power supplied to a first battery power source by a second battery power source with … a tracking circuit electrically coupled to the first battery port of the first battery power source, operation of the tracking circuit being dependent on the sensed charge current; a charge feedback controller electrically coupled to the battery current sense circuit and the tracking circuit and configured to generate a control voltage based on an output voltage at the first battery port of the first battery power source … with a voltage converter circuit ….” in combination with the remaining claims elements as set forth in Claims 1, 9, 14 and their depending claims 2-8,10-13 and 15-20 respectively. Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YALKEW FANTU/Primary Examiner, Art Unit 2859